DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, and 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chalmers (US 2179685) in view of Brunner et al. (US 6041929, hereinafter ‘Brunner’).
Chalmers discloses a flat-bottom pillow-pouch package having no gussets (see Fig. 6), the bag comprising a package top spaced from a package bottom, the package bottom being substantially rectangular (see Figs. 5, 6); two opposing sides connecting a 
However, Brunner teaches constructing a packaging bag out of material having a film thickness of less than about 180 gauge (claim 3) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Chalmers packaging out of material with a thickness less than 180 gauge as taught by Brunner, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Chalmers as modified above further discloses the package stands independently on the bottom transverse seal (functional/intended use limitation); at least two bottom edges that are substantially perpendicular (see Fig. 6); the bottom transverse seal extends from the first side to the second side (see Fig. 6); and a top transverse seal generally parallel to the bottom transverse seal (Chalmers discloses both ends being closed as disclosed; col. 3, ll. 47-65).

5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chalmers (US 2179685) in view of Brunner et al. (US 6041929, hereinafter ‘Brunner’) as applied to claim 1 above, and further in view of Schneider et al. (US 3552087, hereinafter ‘Schneider’).
Chalmers as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the inwardly folded flaps being heat sealed to the package bottom as claimed.
However, Schneider teaches a similar packaging bag wherein the bottom inwardly folded flaps are heat sealed to the package bottom (col. 7, ll. 72 – col. 8, ll. 26).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to heat seal the bottom of the packaging bag taught by Chalmers as modified above as taught by Schneider, in order to thermoset the film at the bottom of the packaging to maintain the angular relation at the junction of the base and sidewalls to improve stability as taught by Schneider (col. 8, ll. 22).

6.	Claims 6 and 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chalmers (US 2179685) in view of Brunner et al. (US 6041929, hereinafter ‘Brunner’) as applied to claim 1 above, and further in view of Tiwari et al. (US 2017/0121082, hereinafter ‘Tiwari’).
Schneider as modified above discloses all limitations of the claim(s) detailed above except dopes not expressly disclose the particulars of the materials as claimed.

Tiwari is one of myriad examples teaching flexible packing film having an oxygen transmission rate of less than about 150 cc/m2/day as well as having a water vapor transmission rate of less than about 5 grams/m2/day (para 0138).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to use the materials taught by Tiwari to construct the packaging taught by Schneider as modified above, in order to provide the appropriate atmosphere within the flexible container to maintain product shelf life (para 0138).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the packaging out of the claimed materials as taught by Tiwari, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

7.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chalmers (US 2179685) in view of Brunner et al. (US 6041929, hereinafter ‘Brunner’) as applied to claim 1 above, and further in view of Welvaert et al. (US 2020/0290333, hereinafter ‘Welvaert’).
Schneider as modified above discloses all limitations of the claim(s) detailed above except dopes not expressly disclose the particulars of the materials as claimed.

Welvaert teaches flexible packing film that consists of a metallized oriented polypropylene layer having a sealant layer and a reverse printed polymer layer that is laminated with polyethylene or other suitable adhesive layer to the metallized oriented polypropylene layer (para 0055, 0063, 0072).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the packaging out of the claimed materials as taught by Welvaert, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
8.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 18, 2021